

115 HR 1280 IH: Health Savings Account Act
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1280IN THE HOUSE OF REPRESENTATIVESMarch 1, 2017Mr. Fortenberry introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the maximum contribution limit for health
			 savings accounts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Health Savings Account Act. 2.Maximum contribution limit to HSA increased to amount of deductible and out-of-pocket limitation (a)Self-Only coverageSection 223(b)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $2,250 and inserting the amount in effect under subsection (c)(2)(A)(ii)(I).
 (b)Family coverageSection 223(b)(2)(B) of such Code is amended by striking $4,500 and inserting the amount in effect under subsection (c)(2)(A)(ii)(II). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			3.Treatment of direct primary care service arrangements
 (a)In generalSection 223(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (6)Treatment of direct primary care service arrangementsAn arrangement under which an individual is provided coverage restricted to primary care services in exchange for a fixed periodic fee or payment for such services—
 (A)shall not be treated as a health plan described in subclause (I) or (II) of paragraph (1)(A)(ii) for purposes of such paragraph, and
 (B)shall not be treated as insurance for purposes of subsection (d)(2)(B).. (b)Certain provider fees To be treated as medical careSection 213(d) of such Code is amended by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following new paragraph:
				
 (4)Periodic provider feesThe term medical care shall include— (A)periodic fees paid to a primary care physician for a defined set of medical services or the right to receive medical services on an as-needed basis, and
 (B)pre-paid primary care services designed to screen for, diagnose, cure, mitigate, treat, or prevent disease and promote wellness..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			4.Fitness center membership as an allowable HSA expense
 (a)In generalSubparagraph (A) of section 223(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Such term shall include amounts paid for membership in a fitness center..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			